Title: From James Madison to James Madison, Sr., 31 July 1790
From: Madison, James
To: Madison, James, Sr.


Hond Sir
N. Y. July 31. 1790
I have recd. your’s of the 9th. inclosing a letter for Mr. Chew which I shall forward as you desire.
As far as I have had an opportunity of enquiring I do not find that Coffee can be got here on terms that will make it worth while to prefer it to what can be got in Virginia. The price of brown Sugar I have not yet learnt but will attend to your request on that subject.
The funding bill has at length passed the two Houses with a qualified assumption of the State debts. ⅔ of the federal debts are to bear an immediate interest of 6 PerCt. and the remaining ⅓ a like interest to commence in 1800, but in the mean time to be receivable for land. The indents & arrears of interest are funded at 3 PerCt.—of the State debts ⅔ are funded at 6 PerCt. & ⅓ at 3 perCt. The assumption was carried by a small majority in both Houses. Many who voted for it did so on a supposition that it was a lesser evil than to risk the effect of a rejection on the States which insisted on the measure. I could not bring myself to concur with them, but am sensible that there was serious danger of a very unfavorable issue to the Session from a contrary decision, and consider it as now incumbent on us all to make the best of what is done. The truth is that in a pecuniary light, the assumption is no longer of much consequence to Virginia, the sum allotted to her being about her proportion of the whole, & rather exceeding her present debt. She will consequently pay no more to the general Treasury than she now pays to the State Treasy. and perhaps in a mode which will be less disagreeable to the people, tho’ not more favorable to their true interests.
The ways & means are now under consideration. The impost will be made equal to the federal debt. The provision for the State debts will be put off till the next Session. It will be likely to consist cheifly of duties on rum distilled in the U. S. and on a few imported articles that will best bear a further augmentation.
We expect that an adjornment will take place in about a week. I shall set out for Virginia as soon thereafter as I can pack up my books papers &c. which will detain me here some days. Mr. Jefferson wishes me to wait for his setting out and as his company will be particularly grateful & also convenient I am not sure that I shall resist the invitation, if he finds that he can be ready for the Journey within a reasonable time. I shd. not hesitate, if I did not wish to be in Orange by the Election, tho’ as an attendance can not be given at more than one of the 8 Counties, it does not seem worth while to sacrifice much to that consideration.
